ICJ_126_ArmedActivitiesApp2002_COD_RWA_2002-07-10_ORD_01_NA_03_EN.txt. 257

DECLARATION OF JUDGE BUERGENTHAL

Language of paragraphs 54 through 56 and 93 inappropriate — Absence of
jurisdiction to address subject-matter — Text gives credence, whether intended
or not, to claims of one Party — Court’s powers limited to exercise of judicial
functions — “Feel-good” provisions not within scope of jurisdiction.

1. I agree with the Court’s decision rejecting the Democratic Republic
of the Congo’s request for provisional measures as well as the decision
not to remove the case from the Court’s List.

2. My purpose in appending this declaration to the instant Order is to
express my disagreement with the inclusion in the Court’s Order of the
language found in paragraphs 54-56 and 93. My objection to these para-
graphs is not to the high-minded propositions they express. Instead, 1
consider that they deal with matters the Court has no jurisdiction to
address once it has ruled that it lacks prima facie jurisdiction to issue the
requested provisional measures.

3. These paragraphs read as follows:

“54, Whereas the Court is deeply concerned by the deplorable
human tragedy, loss of life, and enormous suffering in the east of the
Democratic Republic of the Congo resulting from the continued
fighting there;

55. Whereas the Court is mindful of the purposes and principles of
the United Nations Charter and of its own responsibilities in the
maintenance of peace and security under the Charter and the Statute
of the Court;

56. Whereas the Court finds it necessary to emphasize that all
parties to proceedings before it must act in conformity with their
obligations pursuant to the United Nations Charter and other rules
of international law, including humanitarian law; whereas the Court
cannot in the present case over-emphasize the obligation borne by
the Congo and Rwanda to respect the provisions of the Geneva
Conventions of 12 August 1949 and of the first Protocol additional
to those Conventions, of 8 June 1977, relating to the protection of
victims of international armed conflicts, to which instruments both
of them are parties;

93. Whereas, whether or not States accept the jurisdiction of the
Court, they remain in any event responsible for acts attributable to

them that violate international law; whereas in particular they are

42
258 ARMED ACTIVITIES (DECL. BUERGENTHAL)

required to fulfil their obligations under the United Nations
Charter; whereas the Court cannot but note in this respect that the
Security Council has adopted a great number of resolutions concern-
ing the situation in the region, in particular resolutions 1234 (1999),
1291 (2000), 1304 (2000), 1316 (2000), 1323 (2000), 1332 (2000), 1341
(2001), 1355 (2001), 1376 (2001), 1399 (2002) and 1417 (2002);
whereas the Security Council has demanded on many occasions that
‘all the parties to the conflict put an . . . end to violations of human
rights and international humanitarian law’; and whereas it has inter
alia reminded ‘all parties of their obligations with respect to the
security of civilian populations under the Fourth Geneva Conven-
tion relative to the Protection of Civilian Persons in Time of War of
12 August 1949’, and added that ‘all forces present on the territory
of the Democratic Republic of the Congo are responsible for pre-
venting violations of international humanitarian law in the territory
under their control’; whereas the Court wishes to stress the necessity
for the Parties to these proceedings to use their influence to prevent
the repeated grave violations of human rights and international
humanitarian law which have been observed even recently.”

4. The Court’s function is to pronounce itself on matters within its
jurisdiction and not to voice personal sentiments or to make comments,
general or specific, which, despite their admittedly “feel-good” qualities,
have no legitimate place in this Order.

5. Who, for example, would not be “deeply concerned by the deplor-
able human tragedy, loss of life, and enormous suffering in the east of the
Democratic Republic of the Congo resulting from the continued fighting
there”? (Order, para. 54.) But the expression of this concern in a formal
Order of the Court presupposes that the Court has the requisite jurisdic-
tion to deal with that subject-matter. Having determined that it lacks that
jurisdiction, it should not pronounce itself with regard to that subject-
matter.

6. In paragraph 55, the Court declares that it “is mindful of the pur-
poses and principles of the United Nations Charter and of its own
responsibilities in the maintenance of peace and security under the Char-
ter”. Of course, how could it be otherwise? But what is the point of this
statement? Is it an apologia for the Court’s lack of jurisdiction to do
what it would like to do in this case? If so, I wonder whether it is appro-
priate. But more importantly, the Court’s own “responsibilities in the
maintenance of peace and security under the Charter” are not general.
They are strictly limited to the exercise of its judicial functions in cases
over which it has jurisdiction. In making the above statement, the Court
is not performing these functions because of its lack of jurisdiction. The
paragraph reads like a preamble to a resolution of the United Nations

43
259 ARMED ACTIVITIES (DECL. BUERGENTHAL)

General Assembly or Security Council, where it would be entirely appro-
priate. It is not in this Order.

7. As for paragraph 56, the fact that this statement is even-handed in
that it addresses both Parties to the case does not make it any more
appropriate than it would be if it had been addressed to only one of
them. It is inappropriate, first, because the Court has no jurisdiction in
this case to call on the States parties to respect the Geneva Conventions
or the other legal instruments and principles mentioned in the paragraph.
Second, since the request for preliminary measures by the Democratic
Republic of the Congo sought a cessation by Rwanda of activities that
might be considered to be violations of the Geneva Conventions, the
Court’s pronouncement in paragraph 56 can be deemed to lend some
credence to this claim.

8. This latter conclusion is strengthened by the language of para-
graph 93, which bears close resemblance to the language the Court would
use if it had granted the provisional measures request. The fact that the
paragraph is addressed to both Parties is irrelevant, for in comparable
circumstances the Court has issued provisional measures formulated in
similar language addressed to both Parties although they were requested
by only one of them. See, for example, Armed Activities on the Territory
of the Congo (Democratic Republic of the Congo v. Uganda), Provi-
sional Measures, Order of 1 July 2000, L.C.J. Reports 2000, p. 111,
para. 47. Besides, the Court lacks jurisdiction in this case to address this
appeal to both Parties every bit as much as it would were it to address it
to only one of them.

9. Whether intended or not, the Court’s pronouncements in the fore-
going paragraphs, particularly in paragraphs 56 and 93, might be deemed
to lend credence to the factual allegations submitted by the Party seeking
the provisional measures. In the future, they might also encourage States
to file provisional measures requests, knowing that, despite the fact that
they would be unable to sustain the burden of demonstrating the requi-
site prima facie jurisdiction, they would obtain from the Court some pro-
nouncements that could be interpreted as supporting their claim against
the other Party.

10. The foregoing reasons lead me to the conclusion that it was not
proper as a matter of law for the Court to include the above paragraphs
in this Order.

(Signed) Thomas BUERGENTHAL.

44
